Jon T. Dyre
CROWLEY FLECK PLLP
500 Transwestem Plaza II
P. 0. Box 2529
Billings, MT 59103-2529
Telephone: (406) 252-3441
Facsimile: (406) 252-5292
jdrye@crowleyfleck.com

Attorneys for Defendant

                 W THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISON


HIGH COUNTRY PAVING, WC, ) Cause No.: 9:18-cv-00163-DLC
                                          )
              Plaintiff, )
                                          )
      vs ) UNITED FIRE & CASUALTY
                                          ) CO.'S PRELIMINARY
UNITED FIRE & CASUALTY CO., ) pRETMALSTATEMENT
                                          )
              Defendant. )
                                          )
                                          )

      Pursuant to Local Court Rule 16.2 (b), United Fire & Casualty Company

("United Fire") submits this Preliminary Pretrial Statement.

(A) A brief factual outline of the case

      This is the case that the Montana Supreme Court said could never happen in

Walters v. Guaranty National Ins. Co., 2000 MT 91, ^ 41, 300 Mont. 91, 3 P.3d


626 (2000). United Fire is being sued by its insured for paying policy limits
without a release in a case where liability in excess of policy limits was reasonably

clear.



         High Country Paving, Inc., ("High Country") purchased a primary insurance


policy from United Fire that provided combined single limits of $1,000,000 per

occurrence. High Country also purchased a $2,000,000 umbrella policy. On


August 12, 2016, one of High Country's employees was driving a dump truck that

was pulling a trailer carrying a road grader on Baxter Lane in Bozeman. The dump


truck, trailer and road grader were owned by High Country. Due to the extreme


negligence of High Country and its driver, the trailer and grader came loose from

the dump truck, crossed the centerline and crushed a 2007 Honda Accord in which

Christine Fogerty was the driver and her mother, Mary Elgen, was a passenger.


Ms. Fogerty was killed in the crash and her mother was catastrophically injured.

High Country's liability was clear and aggravated. High Country's driver was

criminally prosecuted for his numerous violations of motor vehicle and highway

safety laws.


         On or about August 17, 2016, Christopher Edwards notified High County

that Mary Elgen and the Estate of Christine Fogerty had retained the Edwards Law

Firm to represent them in all claims they had arising out of the August 12, 2016

accident and requesting that High Country preserve all evidence. High Country

sent the notice to United Fire. United Fire retained Nick Pagnotta to defend High


                                            Preliminary Pretrial Statement - Page 2
Country. On November 30, 2016, United Fire advised High Country that liability

could exceed policy limits and to retain personal counsel. Working with the

Edwards Law Firm, United Fire advance paid medical and other expenses as

requested by the Edwards Law Firm.

        High Country retained the Goetz firm as its independent counsel in July of

2017.

        On October 31, 2017, the Edwards Law Firm demanded United Fire pay the

$3,000,000 policy limits and refused to release High Country from the claims of

Mary Elgen and the Estate ofFogerty. The demand included a claim for punitive

damages, and was supported by medical records, bills, expert reports, investigative


reports, photographs and a video recording.


        High Country objected to United Fire paying policy limits without a release,

but on November 9, 2017, JeffTiemey of the Goetz firm wrote a letter demanding

as follows:


        High Country asks that UFG make available its coverage under all of its
        policies and coverages in order to secure a good faith settlement of the
        injured parties' claims with a release for High Country and its agents.
        (emphasis added).

At the time, Mr. Tierney was alleging that there may actually be $4,000,000 in

coverage, meaning he was taking the position that a "good faith settlement" of the


claims against High Country was up to $4,000,000.




                                              Preliminary Pretrial Statement - Page 3
       With the consent of High Country's attorneys, and United Fire, Mr. Pagnotta


offered $3,000,000 policy limits conditioned on a release of all claims against High

Country. That offer was rejected by the Edwards Law Firm by a letter dated

November 27, 2017. The letter restated the demand for $3,000,000 without a

release of High Country and ended as follows:

       High Country/UFG does not have a reasonable basis for not settling this case
       without a release. Furthermore, UFG's duty here is to our clients. UFG is
       breaching that duty and attempting to lever our clients' damages in exchange
       for a release. The $3,000,000.00 simply needs to be paid without a release or
       UFG is exposed to a substantial bad faith claim. That said, we will offer
       UFG a release from its violations of the UTPA and its obligations under
       Gibson v. Western Fire Ins. Co., 210 IVIont. 267 for the verdict in this case,
       ifUFG tenders the policy limits without a release for High Country paving
       within 10 days of this letter.

       On November 27, 2017, the Edwards Law Firm also sent a letter to High

Country demanding that High Country pay an additional $2,500,000 in exchange

for a release.


       Under Montana case law, when liability equal to or in excess of policy limits

is reasonably clear, an insurer is not allowed to ask for a release of its insured as a


condition of payment. High Country admitted in Mr. Tiemey's November 9, 2017

letter that the good faith settlement value of the survivor and wrongful death claims

of the Estate of Christine Fogerty and the personal injury claim oflVIary Elgen

exceeded $3,000,000. United Fire agreed, and was therefore obligated to pay the

$3,000,000 policy limits without a release. Over the unfounded objections of High



                                              Preliminary Pretrial Statement — Page 4
Country and in accordance with Montana law, United Fire paid the policy limits

less advance payments without a release of High Country or United Fire.


      High Country later settled with the Edward firm by paying at least an

additional $1,275,000 for a release of all claims against High Country, thereby

confirming that the settlement value of the claims exceeded $3,000,000.

      High Country then sued United Fire for violations of the Unfair Trade

Practices Act and bad faith.

(B) The basis for federal jurisdiction and for venue in the division


      This case was removed to federal court pursuant to 28 U.S.C. §§ 1441 and

1446 from the Fourth Judicial District of the State of Montana, County of

Missoula, Civil Action No. DV-18-1 160, to the United States District Court for the

District of Montana, Missoula Division based on diversity of citizenship under 28

U.S.C. § 1332(a).

      There is complete diversity of citizenship. High Country is organized under

the laws of Montana with a principal place of business in Belgrade, Montana.

High Country is therefore a citizen of Montana for federal diversity purposes.

      United Fire is an Iowa corporation headquartered in Cedar Rapids, Iowa and

is therefore a citizen of Iowa for federal diversity purposes.


      High Country seeks to recover over $1,275,000 from United Fire, which

meets the requirement for the amount in controversy.



                                             Preliminary Pretrial Statement — Page 5
      Under Local Rule 3.2, venue is proper in any division of the court containing


a county of proper venue under the laws of the State ofMmtana. Under Montana


law, a lawsuit alleging tort claims may be brought were the defendant resides. §

25-2-122(a) MCA. A defendant corporation incorporated outside Montana may be

sued in tort where the resident agent is located. § 25-2-122(2)(c) MCA. United

Fire's registered agent is located in Missoula, Montana.


(C) The factual basis of each claim or defense advanced by the party

      1. United Fire had to pay policy limits without a release after High
      Country demanded that United Fire make available all of its coverage
      under all of its policies in order to secure a good faith settlement of the
      injured parties' claims with a release for High Country and its agents.

      It is not clear from the complaint whether High Country relies solely on a

legal argument that policy limits can only be paid without a release of the insured

when undisputed special damages exceed policy limits, or if it also alleges that the

reasonable settlement value of the claims of Mary Elgen and the Estate of Christine

were less than the $3,000,000 paid by United Fire. Assuming that High Country is

asserting the latter claim, United Fire acted reasonably in paying policy limits

without a release.


      On October 31, 2017, the Edwards Law Finn sent a letter demanding that

United Fire pay the $3,000,000 policy limits with a release of the claims against

High Country.




                                            Preliminary Pretrial Statement - Page 6
      High Country objected to United Fire paying policy limits without a release,

but on November 9, 2017, Mr. Tiemey wrote a letter demanding as follows:


      High Country asks that UFG make available its coverage under all of its
      policies and coverages in order to secure a good faith settlement of the
      injured parties' claims with a release for High Country and its agents.
      (emphasis added).

At the time, High Country was alleging that there may actually be $4,000,000 in

coverage, meaning High Country was taking the position United Fire should pay

up to $4,000,000 to secure a "good faith settlement" of the claims against High

Country.


      United Fire acted reasonably by following the request of High Country.

Under Montana law, the duty to settle is a fiduciary duty running from the insurer

to the insured, by virtue of the insurance policy. Thompson v. State Farm Mutual


Automobile Ins. Co., 161 Mont. 207, 505 P.2d 423 (1973). An insurer that fails to

reach a "good faith settlement" of claims within policy limits breaches this duty

and may be liable for any verdict or settlement in excess of policy limits. Gibson

v. Western Insurance 201 Mont. 267, 682 P.2d 725 (1984). Had United Fire

refused Mr. Tiemey's demand that limits be paid. High Country would have an

argument that United Fire had essentially waived limits for any adverse verdict or

settlement.


      United Fire agreed that the good faith settlement value of the claims against

High Country exceeded $3,000,000. Therefore, with the consent of High


                                           Preliminary Pretrial Statement — Page 7
Country's attorneys, United Fire offered the $3,000,000 policy limits conditioned

on a release of all claims against High Country.


      On November 27, 2017, the Edwards Law Firm rejected that offer and again

demanded United Fire pay $3,000,000 policy limits without a release of High

Country.


      Once the offer to settle without a release was rejected, United Fire acted


reasonably by paying $3,000,000 without a release. An insurer owes third party

claimants a duty to attempt to reach a good faith settlement of claims under § 33-

18-201 (6). An insurer may not:

      (6) neglect in good faith to effectuate prompt, fair, and equitable
      settlement of claims in which liability has become reasonably clear.

This section protects third party claimants by placing a duty on insurers to engage

in good faith settlement practices. Klaudt v. Flink, 658 P.2d 1065 (1983). There,

the Court held:

      By enacting this subsection, the legislature has reacted to what it perceives
      to be an important problem. Insurance companies have, and are able to exert,
      leverage against individual claimants because of the disparity in resource
      base. Justice delayed is often justice denied. Public policy calls for a
      meaningful solution. The legislature has spoken and we, by this decision,
      breathe life into the legislative product.

Id.


      The NIontana Supreme Court has made it clear that the settlement value of

claims does not change depending on whether or not there is a release of the


insured. The good faith settlement value of claim is determined by the insured's

                                             Preliminary Pretrial Statement - Page 8
liability and the claimants' damages. The requirement of a release is only relevant


to a potential claim for leveraging and is prohibited by both § 33-18-201(6) and §

33-18-201(13).

       United Fire would have violated § 33-18-201(6) had it refused to pay the

policy limits previously offered without a release of High Country. Once High

Country admitted through Mr. Tiemey that the good faith settlement value of the

claims against it exceeded $3,000,000 and demanded United Fire offer policy

limits, the die was cast. The good faith settlement value had been established as

over $3,000,000. At that point, the § 33-18-201(6) required United Fire pay limits

without a release.


       2. United Fire had a reasonable basis for concluding that liability in
       excess of policy limits was reasonably clear


      Again, it is not clear from the complaint whether High Country relies solely

on a legal argument that policy limits can only be paid to settle claims without a

release of the insured when undisputed special damages exceed policy limits, or if

it also alleges that the reasonable settlement value of the claims ofNIary Elgen and

the Estate of Christine was less than the $3,000,000 paid by United Fire. If it is

latter, the United Fire will show that it had a reasonable basis to conclude that

liability in excess of limits was reasonably clear.

      Liability for the accident aggravated. The jury instructions would allow the

jury to award virtually unlimited general damages for pain, suffering, grief, loss of

                                             Preliminary Pretrial Statement — Page 9
consortium and emotional distress, and a punitive damages claim. Because there


was viable punitive damages claim, the aggravated liability facts would be

admissible even if High Country admitted liability.

      High Country's driver was pulling an 8,500 pound road grader on a trailer

behind dump truck down Baxter Lane near Bozeman, a two lane road heavily


traveled by the public. The driver, who was criminally prosecuted, failed properly

hitch the trailer to the dump truck and failed to connect and/or adjust the trailer

brakes. The trailer with the grader on it came loose from the dump truck, crossed


the center line, and hit Christine Fogarty and her mother Mary Elgen head on,

obliterating the 2007 Honda Accord they were driving. Christine Fogarty died at

scene, mere inches from her mother who was conscious, but trapped by the


wreckage of the Honda.


      The aggravated liability factors are set forth in the Accident Report and

Supplemental Report prepared by the Montana Highway Patrol (MHP). The

Highway Patrol found the dump truck driver 100% at fault. MHP concluded that

the pintle hitch was not properly used. The the safety chains designed to prevent a

runaway were attached to a piece ofrebar High Country had welded on the dump

truck. When the trailer came loose, the weld on the rebar broke, rendering the


safety chains useless. The trailer brakes that should have stopped the trailer once it

became unhitched were either not connected or seriously out of adjustment or both.



                                            Preliminary Pretrial Statement - Page 10
      An inspection by the Motor Carrier Safety Division at the accident scene

found seven violations on the dump truck and trailer with three of them being out

of service violations.


      The report also contained a statement from Trooper Velquez that Mary


Elgen was trapped in the Honda by the crushed roof. She was in obvious, severe


pain, but could not move. She kept repeating that she hurt, and Trooper Velaquez


tried to lift the roof off of her from outside to relieve her pain. When that did not

work, he crawled into the wreckage and lifted the roof with his body to take the

weight of Ms. Elgen. She asked Trooper Velaquez if her daughter was okay, and

Trooper Velaquez had to lie and say the EMTs would be checking on her.

      On October 31, 2017, the Edwards Law Firm presented a $3,000,000 policy

limits demand to United Fire and refused to provide a release of High Country.

The Edwards Law Firm had been representing the Elgen/Fogerty family since

August of 2016. Cliff Edwards was a longtime family friend. The Edwards Law

Firm had been submitting medical records and bills and other expenses, which

United Fire advance paid.

      The demand letter included ten exhibits: including the MHP Crash Report;

the MDOT Investigative Report; an detailed report by truck driving expert Roger

Alien; a video oflVIs. Fogerty's daughters and parents talking about their

mom/daughter and her plans; newspaper articles about Ms. Fogerty; an expert


                                           Preliminary Pretrial Statement — Page 11
report by Tom Bennett, M.D., that Ms. Fogerty did not die instantly; and medical


records, bills, and counseling records.


      The MDOT investigation found that High Country was above the Federal

Motor Carrier Safety Administration's (FMCSR) threshold in Unsafe Driving

(74%), Crash (74%) and Vehicle Maintenance (97%). It stated in part:

      The review indicates that you do not have adequate safety management
      controls in place to effectively ensure acceptable compliance with Montana
      State Laws, Federal Motor Carrier Safety Regulations and or Federal
      Hazardous Materials Regulations. There is a high probability that a
      CONDITIONAL rating maybe issued. The violations listed are of a serious
      nature and are directly related to unsafe transportation in intrastate
      commerce.

The MDOT report included the following witness statement:

       [o]n 06/01/2017 at about 7 am, I parked across the street from the carrier
      and watched as drivers did poor or no pre-trip inspections ... I questioned
      [Debra Swenson] about any training for pre-trip inspections that they might
      have provided to the driver. Debra Swenson they had not trained the drivers
      on pre-trip inspections, nor was there any disciple [sic] or meaningful action
      taken for drivers who do not do them.

The MDOT Report also included the following statement:

      I examined the tmck and trailer (at impound) and found no damage or failure
      of the pintle hook on the truck and no damage to the eye on the trailer. The
      pintle hook latch worked properly. Glad-hands (air line connections) were
      not damaged on either vehicle. I would have expected the airlines to be
      ripped off the truck or trailer or damage to the glad-hands when the trailer
      separated from the truck. It is plausible that the trailer air lines were never
      connected to the tmck prior to the crash.

       The report from expert Roger Alien concluded that High Country had

violated the following FMCSR regulations.

      • §3 79 .13 - Disposition and Retention of Records (Note A)


                                           Preliminary Pretrial Statement - Page 12
      • §382.303 - Post-Accident Testing

       • §382.601 - Employer obligation to promulgate a policy on the misuse of
      alcohol and use of controlled substances

       • §382.603 -Training for supervisors

      • §390.3 (e) (1) & (2)-General Applicability
      • §390.5 - Definitions

      • §391.11 (b) (3) - General Qualifications of Drivers

      • §391.21 - Application of Employment

      • §391.23 - Investigation of Inquiries

      • §391.51 - General Requirements for Driver Qualification Files

      • §391.53 - Driver Investigation History File

      • §392.1 - Scope of the Rule in this Part

      • §392.2 - Applicable Operating Rules

      • §392.7 - Equipment, Inspection and Use

      • §392.9 - Inspection of cargo, cargo securement devices and systems

      • §393.70(d) - Safety devices in case oftow-bar failure or- disconnection

      • §393.71 - Coupling devices and towing methods, driveaway-towaway
      operations

      • 393.130 - What are the mles for securing heavy vehicles, equipment and
      machinery?

      • §395.8 - Driver's Record of Duty Status

      • §396.3 - Inspection Repair and Maintenance

      • §396.7 - Unsafe Operations Forbidden

      • §396.11 - Driver Vehicle Inspection Report(s)

      • §396.13 - Driver Inspection

      Mr. Alien also stated that while the safety chains on the trailer were

themselves adequate, there was only one piece of steel cable (rebar) that both


                                           Preliminary Pretrial Statement - Page 13
chains were hooked on to. The truck should have had two connectors attached to


the rear of the truck for each individual safety chain. As a result, the inadequate


single cable (rebar) failed when the trailer came off. Having two connectors

attached to the tmck as required would have prevented this tragedy by keeping the

trailer behind the truck. Mr. Alien said it was unfathomable that a trucking

company would allow a truck on the road, with a loaded heavy trailer that is only

secured by the single wire cable.


      Mr. Alien also stated that the glad-hands were not connected to the truck


which would have meant there was no braking to the trailer or on the trailer.


      The demand letter estimated lost future earnings for Ms. Fogerty. She was


58 years old when killed in the accident. She made $67,852.00 per year. Her

future earnings for 10 years, reduced to present value at a 2% discount rate, were


$609,486.36. This demand was very conservative. It did not include a claim for


fringe benefits, which are generally an additional 30% of wages for employees

with a college education. The demand did not include the value of lost household

services, which can be recovered in a wrongful death action. Horn v. Safeco Ins.


Co., 2005 MT 301, ^ 40, 329 Mont. 347, 125 P.3d 597. The demand did not

include lost retirement benefits. Adding these additional damages would more

than double Ms. Fogerty's special damages.




                                           Preliminary Pretrial Statement - Page 14
      Ms. Fogerty's parents, siblings, and daughters would be entitled to damages


for reasonable compensation for grief, sorrow and mental anguish. Id., ^ 62.


      The demand letter included the following list of initial injuries for Mary

Elgen, supported by medical documentation:

      1. Stellate, complex laceration of left forehead involving transection
      of eyebrow, full thickness laceration of skin, frontalis muscle with exposed
      frontal bone.

             • Laceration length 28.3 cm 1

             • Questionably viable islands of skin between ragged lacerations.
             Laceration stretching from the eyebrow up to above the hairline.

             • VI numbness can be inferred - complex through and through
             lacerations of left forehead including expected location of
             supraorbital, supratrochlear nerves.

             • Laceration left nasal sidewall.

      2. Rib fractures - fractures:

             • Left 2nd - 7th ribs.

             • Either pulmonary contusion and/or aspiration.

      3. Left forearm fractures:

             • Left comminuted distal ulnar fracture with moderate displacement.

             • Left olecranon fracture with 3cm gap between fragments.

             • Open fracture left elbow.

      4. Left tibia/fibula fractures:

             • Highly comminuted proximal tibial periarticular fracture with
             associated proximal fibular fracture

             • Proximal tibial and fibular fractures with mild angulation.

             • Prepatellar hematoma.

      5. Injuries to the left hand:


                                           Preliminary Pretrial Statement — Page 15
             • Acute fractures of the proximal phalanges of the left index finger,
             ring finger and 5th finger.

             • Evulsion injury at the distal phalanx of the left thumb.

             • Left third proximal interphalangeal (PIP) laceration with intra-
             articular extension.

             • Additional nondisplaced fracture at the base of the 4th metacarpal.

      6. Grade 3 splenic injury with surrounding hemorrhage.

      7. Pulmonary contusion with atelectasis and probably pleural effusion
      involving the left chest in the mid chest to the lung base.

             • hemothorax

      8. Acute blood loss anemia - required blood transfusions.

      9. Eye injury:

             • Traumatic dislocation of IOL2 left eye with associated blurry vision.

      10. Traumatic brain injury

      11. Chipped tooth. #8 MIFL (mesial incisal facial lingual)
      The demand letter listed the additional problems/injuries related to accident,

with supporting information:

      1. 9/27 ,16 - hearing loss in her lefit ear.

      2. 10/20/16 - 10/31/16 - hospital admission

             • Left parotid abscess.

             • Acute renal failure.

      3. 5/16/17-ED Visit

             • Pain and swelling of knee, left.

            • Left leg cellulitis.

      4. Panic attacks, very emotional.

      5.5/30/17- Additional eye problems: diagnosed by Dr. Cosgrove with right
      homonymous hemianopia3*



                                             Preliminary Pretrial Statement - Page 16
      6. 7 ,26/17 - chronic residual pain left knee due to the amount ofdestmction
      to the proximal tibia.

      The letter listed the following surgeries and other procedures with

supporting documentation:


      1. 8/12/16 Repair of forehead laceration and left nasal sidewall.


      2. 8/13/16 Orthopedic Surgery:

            • Irrigation and debridement of left open olecranon fracture.

            • Open reduction and internal fixation of left olecranon fracture.

            • Open reduction and internal fixation of left distal ulnar shafit
            fracture.

            • Closed reduction and percutaneous pinning of left bony mallet
            injury, left thumb.

            • Closed reduction and percutaneous pinning of left 2nd, 4th, and 5th
            proximal phalanx fractures.

            • Left third proximal interphalangeal (PIP) arthrotomy with irrigation
            and debridement of an open wound.

            • Closed reduction and splint immobilization of left proximal tibia
            fracture, periprosthetic.

     3. 8/14/16 IVC filter placement.

     4. 10/20/16 Attempted ultrasound aspiration of the left parotid gland.

      5.11/30/16 IVC filter removed

     6. 2/16/17 Surgery - left eye, exchange intraocular lens IOL.


     7. 6/09/17 Steroid injection to treat episodic shooting neuropathic pain in
                  scar from laceration of forehead/periorbital area.


     8. 7/06/17 Crown done to repair damaged tooth

     9. December 2017 Knee surgery.

                                          Preliminary Pretrial Statement - Page 17
      The demand included medical bills to date of $283,991.09.

      Although no formal life care plan was provided, the demand included the

cost of assisted living. Ms. Elgen's injuries precluded her from living at home

with her husband. The cost of living at Brookdale Meadow for the remainder of

Ms. Elgen's life expectancy was $595,342.91.


      The letter also stated Mary has been getting counseling as a result of the

wreck and her resulting injuries and mental trauma. The letter stated it was clear


from the counseling records that the loss of her daughter and her independence


haunts M.ary and clearly tortured by survivor's guilt. Mr. Elgen would be entitled to


damages for loss of consortium.


      Special damages were $1,549,881.25, and were very conservative. If the


case had gone to trial, the Edwards Law Firm would have presented their usual

array of experts and special damages would have been well over $2,000,000.


Given the clear aggravated liability, general damages would have taken the likely

verdict well over $3,000,000.

      In addition, High Country has admitted that a jury verdict would exceed

$3,000,000. First, High Country's lawyers wrote the November 9, 2017 letter

stating "a good faith settlement" would exceed $3,000,000. Second, after United

Fire paid $3,000,000, High Country realized its personal assets were at risk and




                                          Preliminary Pretrial Statement — Page 18
paid at least an additional $1,275,000 to avoid the risk of a verdict in excess of

$3,000,000.

      3. United Fire did not "bankroll" the Edwards Law Firm Lawsuit

      The complaint alleges that the settlement by United Fire "bankrolled" the

litigation against High Country. United Fire intends to call one or more members

of the Edwards Law Firm to testify that the Edwards Law Firm had the financial

ability to pursue a lawsuit against High Country with or without the $3,000,000

policy limits settlement from United Fire.

      In addition, United Fire could not condition payment of the limits of the

primary policy upon settling all claims under the umbrella policy without violating

§ 33-18-201(6) and (13) MCA. A very conservative estimate of special damages

exceeded $1,000,000, meaning the primary policy had to be paid with a release.

The $1,000,000 policy limits was adequate to fund any litigation.

      4. United Fire could not assist High Country's attempt to leverage a
      settlement within policy limits

      High Country alleges that when United Fire complied with its duty to pay

policy limits without a release, High Country lost the opportunity to leverage the

Edwards Law Firm into settling within policy limits and thereby avoid personal

liability. United Fire intends to call one or more members of the Edwards Law

Firm to testify that they would not have succumbed to High Country's attempted

leverage had United Fire not paid $3,000,000 without a release of High Country.

                                             Preliminary Pretrial Statement — Page 19
      5. United Fire sought and relied on the advice of counsel in deciding to
      pay policy limits

      United Fire acted reasonably in responding to the conflicting bad faith

claims by seeking and following the advice of counsel in (1) determining there was

no coverage under the CGL policy; (2) determining the reasonable settlement value

of the claims against High Country exceeded policy limits; and (3) determining it

had a duty to pay policy limits without a release of claims against High Country or

United Fire.


(D) The legal theory underlying each claim or defense, including, where
necessary to a reasonable understanding of the claim or defense, citations to
authority

      1. The duty to pay policy limits without obtaining a release is not
      limited to situations where undisputed special damages exceed policy
      limits.

      The Montana Supreme Court has rejected the argument that the duty to settle

without a release only applies to advance payments of undisputed damages. The


Montana Supreme Court has held that the obligation to "settle" claims in § 33-18-

201(6) "encompasses both the initial payment of individual claims for which

liability is reasonably clear, and the final settlement of all claims." Lorang v.


Fortis Insurance Co., 2008 MT 252, ^ 167, 345 Mont. 12, 192 P.3d 186. The

prohibition against releases applies to both § 33-18-201(6) and (13);

      We further hold that nothing in the UTPA requires a general release of the
      insured or the insurer as a condition to a § 33-18-201(6) or (13), MCA,
      settlement.


                                            Preliminary Pretrial Statement — Page 20
Shilhanekv. D-2 Trucking, Inc., 70 P.3d 721, 727 (Mont. 2003), as modified (June

10, 2003), opinion modified on reh'g, 79 P.3d 1094 (Mont. 2003).

      Although Shilanek and the earlier decision in Walters v. Guaranty National

Ins. Co., 2000 MT 91, ^ 41, 300 Mont. 91, 3 P.3d 626 (2000), involved situations

where medical expenses exceeded policy limits, the foundation of these decision

has universal application. Both of those decisions were based on the Court's


interpretation of § 33-18-201(6) 1VICA, which states no insurer shall:

       (6) neglect to attempt in good faith to effectuate prompt, fair, and equitable
       settlements of claims in which liability has become reasonably clear.

This duty is owed to third party claimants. § 33-18-242(1) MCA, and Klaudt v.

Flink, 658 P.2d 1065 (1983).

      In Walters, the Montana Supreme Court held that "settlement" under this


subsection means an agreement between the injured party and the insurer, and a


release of the insured is not required. Walters, ^ 41. The Court found that the


Legislature had declared that § 33-18-201(6) required payment without a release

where liability was reasonably clear, and that there is nothing in this statute that

allows settlements to be conditioned upon the claimant agreeing to a release of the


insured. The Court said it was compelled to follow the clear language of the

statute, and not second guess the Legislature. Id., ^ 50-51.


      The Court's interpretation of settle in § 33-18-201(6) does not change

based on the type of damages claimed. The definition must be applied uniformly

                                            Preliminary Pretrial Statement — Page 21
to all circumstances in which the insurer has a duty to settle because liability is

reasonably clear, whether the damages are special damages or general damages.


Neither the Legislature nor the Court limited the scope of § 33-18-201(6) to special

damages or medical expenses, and neither can High Country.


         In addition, third party claimants are intended beneficiaries of mandatory or

optional motor vehicle liability policies, and the equal, if not more important

purpose of third party coverage, is to protect the public from injuries caused by the

tortious conduct of others. Cross v. Progressive Ins. Co., 2019 MT 51, p. 30


(Sandefur dissent)(citations omitted.) United Fire owed an equal, if not superior

duty to Ms. Elgen and the Estate ofFogerty to attempt in good faith to settle their

claims.


         The wrongful death and survival claims of the Estate of Christine Fogerty

and the personal injury claim oflVIary Elgen are "claims" under § 33-18-201(6)

which United Fire had a duty to pay without a release once liability was reasonably

clear.



         2. When High Country demanded that United Fire make available all
         of its coverage under all of its policies in order to secure a good faith
         settlement of the injured parties' claims with a release for High
         Country, it created a conclusive presumption that the good faith
         settlement value of those claims was over $3,000,000.

         Section 26-1-601 MCA sets forth a number of conclusive presumptions. The


first is:



                                             Preliminary Pretrial Statement - Page 22
      (1) the truth of a declaration, act, or omission of a party, as against that
      party in any litigation arising out of such declaration, act, or omission,
      whenever he has, by such declaration, act, or omission, intentionally led
      another to believe a particular thing true and to act upon such belief;

      Mr. Tiemey's November 9, 2017 letter demanded that United Fire to make

available all of its coverage under all of its policies in order to secure "a good faith

settlement" of the injured parties' claims with a release for High Country. At the

time, High Country alleged there was $4,000,000 in available coverage. This letter

was a declaration or act that High Country believed that a good faith settlement of

the claims against High Country exceeded $3,000,000. This representation let

United Fire to offer $3,000,000 as instructed by Mr. Tiemey. High Country

cannot bring a lawsuit against United Fire based on an allegation that the good

faith settlement was less than $3,000,000 after it represented to United Fire that

High Country believed the good faith settlement value exceeded $3,000,000. To

do so would be bring § 26-1-601 into play and create a conclusive presumption

that the good faith settlement value was up to $4 million.

      3. The jury is not required to determine whether there was actual
      liability in excess of policy limits as the issues in a UTPA claim are
      separate from the issues in the underlying claim.

      The jury is not required to determine whether there was actual liability in

excess of policy limits as the issues in a UTPA claim are separate from the issues


in the underlying claim. Peterson v. St. Paul Fire & Marine Ins. Co., 2010 MT


187, ^ 39, 357 Mont. 293, 239 P.3d 904.


                                            Preliminary Pretrial Statement - Page 23
      Under § 33-18-201(6) and (13), the jury has to determine whether liability is

reasonably clear. Liability is reasonably clear when a reasonable person, with


knowledge of the relevant facts and law, would conclude, for good reason, that the


defendant is liable to the plaintiff. Id., ^ 39. The jury applies an "objective

standard" to judge the actions of the insurer under the facts and circumstances


presented. Id.


      Whether United Fire violated the Unfair Trade Practices Act is governed by

a different statute. Section 33-1 8-242(5) states that an insurer does not violate the

Unfair Trade Practices Act if had a reasonable basis in law or fact for its actions.

Therefore, the ultimate issue at trial will be whether the information available to

United Fire provided a reasonable basis to conclude that liability in excess of

policy limits was reasonably clear.

      4. An insurer must ignore its insured's demand not to settle where
      liability is reasonably clear.

      An insurer cannot excuse its failure to pay claims where liability is

reasonably clear by claiming that it was following the wishes of its insured. Etter

v. Safeco, 192 F.Supp. 2d 1071, 1074 (2002). Although that case involved a claim

to advance medical expenses, and the plaintiff inexplicably agreed that there was

no duty to pay limits without a release, the underlying principle that the insurer's

primary duty is to the injured person has universal application.




                                            Preliminary Pretrial Statement - Page 24
       5. United Fire could not refuse to pay policy limits in order to allow
       High Country to leverage the Edwards Law

       High Country argues that United Fire payment of limits without getting it

released from liability prevented High Country from "leveraging" a settlement, i.e.,


forcing High Country to pay what is presumably a reasonable amount of its own

money to settle for claims against it. Direct leveraging by an insurance company is


expressly prohibited. Waiters, supra. Assisting an insured's attempt to leverage


would also violate an insurer's obligations to third party claimants.


       6. The standard for whether United Fire violated the implied covenant
       of good faith and fair dealing with respect to an insurer's obligation to
       settle is the same as under the Unfair Trade Practices Act

      Before this case was reassigned, Judge Christensen ruled that High Country

can bring a breach of contract claim for breach of the implied covenant of good

faith and fair dealing under § 28-1-211 MCA. Judge Christensen rejected United

Fire's argument that § 33-18-201(1)-(14) MCA and § 33-18-242(1)-(8) MCA and

provided more specific insurance industry standards than the general standard of


"honesty in fact and the observance of reasonable commercial standards affair


dealing in the trade" under § 28-1-211 MCA. Judge Christensen acknowledged

that there is no express contractual duty that an insurer obtain a release of its


insured, but stated that "there appears to be an area of the law which could be


navigated to justify a reasonable expectation United Fire would attempt to




                                            Preliminary Pretrial Statement - Page 25
negotiate a release for High Country before settling with the claimants in this

case." Order p. 18.


      United Fire did attempt to obtain a release as directed by Mr. Tiemey, but

the Edwards Law Firm refused. More importantly, an insured's reasonable


expectations cannot include the expectation that the insurer will break the law by

violating the Unfair Trade Practices Act. Therefore, the tort duties set forth in the

Unfair Trade Practices Act to settle claims must also define the insurer's implied


contractual duties to its insured to settle claims under the implied covenant of good

faith and fair dealing.

      7. There is no coverage under the CGL policy


      The complaint references letters drafted by JeffTiemey in which he argued

on behalf of High Country that an additional $1,000,000 in coverage was available

under the CGL portion of the Policy sold by United Fire. Complaint, paragraph

28. The complaint later states that "the Policy arguably excluded coverage for

negligent maintenance, training and supervision claims." Complaint, paragraph


32. It is not clear whether the bad faith claim includes refusing to pay $1,000,000

under the CGL policy.

      There is no coverage under the CGL policy. The policy contains the

following exclusion:




                                           Preliminary Pretrial Statement - Page 26
     COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
     LIABILITY

                                         * * *



     2. Exclusions


     This insurance does not apply to:

                                         * * *



     g. Aircraft, Auto Or Watercraft


      "Bodily injury" or "property damage" arising out of the ownership,
     maintenance, use or entmstment to others of any aircraft, "auto" or
     watercraft owned or operated by or rented or loaned to any insured. Use
     includes operation and "loading or unloading." This exclusion applies even
     if the claims against any insured allege negligence or other wrongdoing in
     the supervision, hiring, employment, training or monitoring of others by that
     insured, if the "occurrence" which caused the "bodily injury" or "property
     damage" involved the ownership, maintenance, use or entmstment to others
     of any aircraft, "auto" or watercraft that is owned or operated by or rented or
     loaned to any insured.

                                         * * *



     In addition to the above exclusion, the CGL policy contains the following

endorsement:


           MULTIPLE LIABILITY COVERAGES LIMITATION

     This endorsement modifies insurance provided under the following:

     COMMERCIAL AUTO COVERAGE
     COMMERCIAL GENERAL LIABILITY COVERAGE
     TRADE-PRO COVERAGE
     BUSINESSOWNERS COVERAGE FORM
     GARAGE-PRO COVERAGE

                                           Preliminary Pretrial Statement - Page 27
      In consideration of the premium charged, it is agreed that coverage provided
      under the

      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      does not extend to any loss where coverage is provided under the

      COMMERCIAL AUTO COVERAGE PART
      To the extent necessary, the court can determine as matter of law that the


CGL policy did not apply to the claims against High Country and that only

$3,000,000 in coverage was available.


      8. The payment of over $1,275,000 to settle High Country's potential
      liability is an admission that there was a risk that the jury could award
      damages in excess of the $3,000,000 paid by United Fire.

      It is undisputed that High Country paid over $1,275,000 after United Fire

paid $3,000,000 to settle the claims of the Estate ofFogerty and Mary Elgen. That

payment is an admission that a reasonable settlement of those claims exceeded


$3,000,000.

(E) Computation of damages

      United Fire does not seek damages.

(F) The pendency or disposition of any related state or federal litigation

      None.


(G) Proposed additional stipulations of fact not included in the Statement of
Stipulated Facts, see L.R. 16.2(b)(3), and the parties' understanding as to
what law applies

      United Fire has no additional stipulation of facts.

      Montana law governs.




                                           Preliminary Pretrial Statement - Page 28
(H) Proposed deadlines relating to joinder of parties or amendment of the
pleadings

          June 1,2019.

(I) Identification of controlling issues of law suitable for pretrial disposition

       The Court can and should determine pretrial as a matter of law the following

issues.



          1. The duty to pay policy limits without obtaining a release is not
          limited to situations where undisputed special damages exceed policy
          limits

       This legal issue is not fact dependent. The existence and scope of a duty is a

question of law. A pretrial decision will help avoid expert testimony on the subject

of the duties owed by an insurer, which could invade the province of the court.


       2. The controlling legal standard for determining whether United Fire
       violated the Unfair Trade Practices Act is whether United Fired had a
       reasonable basis for concluding that damages in excess of policy limits
      was reasonably clear

       This issue needs to be answered to prepare jury instmctions. It will also help

define the appropriate areas of expert testimony and help avoid expert testimony

on subjects which could invade the province of the court.

      3. The actual liability of High Country will not be decided by the jury

      This is also a legal issue, and should be determined in advance to define the

scope discovery. The parties need to know if Ms. Elgen, her doctors, the


investigating offers, etc., need to be deposed and called to testify at trial.




                                             Preliminary Pretrial Statement - Page 29
      4. United Fire could not refuse to pay policy limits in order to allow
      High Country to attempt to avoid personal liability by leveraging the
      Edwards Law Firm into settling for policy limits

      This is another question of law that will also help define the appropriate

areas of expert testimony.


      5. An insurer is not obligated to follow its insured's demand not to
      settle where liability is reasonably clear.

      This is another question of law that will also help define the appropriate

areas of expert testimony and help avoid expert testimony on the subject which

could invade the province of the court.


      6. The standard for whether United Fire violated the implied covenant
      of good faith and fair dealing with respect to an insurer's obligation to
      settle is the same as under the Unfair Trade Practices Act

      This is another question of law that will also help define the appropriate

areas of expert testimony.


      7. There is no coverage under the CGL policy


      This is a question of the interpretation of insurance policy which is a

question of law.


      8. The payment of over $1,275,000 to settle High Country's potential
      liability is an admission that there was a risk that the jury could award
      damages in excess of the $3,000,000 paid by United Fire.

      It is undisputed that High Country paid over $1,275,000 after United Fire

paid $3,000,000 to settle the claims of the Estate ofFogerty and Mary Elgen. The




                                           Preliminary Pretrial Statement - Page 30
issue of whether that payment is an admission that a reasonable settlement of those


claims exceeded $3,000,000 is a question of law.


      9. When High Country demanded that United Fire make available all
      of its coverage under all of its policies in order to secure a good faith
      settlement of the injured parties' claims with a release for High
      Country, it created a conclusive presumption that the good faith
      settlement value of those claims was over $3,000,000.


      The November 9, 2017, is clear and provides the facts needed to trigger §

26-1-601 should High Country attempt to argue that the good faith settlement

value of the claims was less than $3,000,000.

      10. Possible Disqualification of the Goetz Law Firm

      United Fire is concerned that attorneys from the Geotz Law Firm will be

witnesses in this case. Mr. Tiemey authored numerous letters which will likely


become exhibits and therefore be the equivalent of testimony at trial. Most notable

is Mr. Tiemey's letter of November 9, 2017 in which he demanded that United

Fire pay policy limits to reach a "good faith settlement" of the claims against High

Country. United Fire will argue that this demand is an admission by High Country

that a reasonable settlement value of the claims exceeded policy limits. That letter

is also the basis for creating a conclusive presumption that a reasonable settlement


value of the claims exceeded policy limits. To the extent High Country resists

these arguments, Mr. Tiemey may become a necessary witness.




                                           Preliminary Pretrial Statement — Page 31
      United Fire will also argue that High Country's payment of an additional

$2.55 million of consideration to settle the claims of Mary Elgen and the Estate of

Christine Fogerty is an admission that High Country knew there was clear risk of a

verdict against High Country in excess of $3,000,000. The settlement would not

be introduced as evidence of actual liability, but as an admission that High Country

recognized there was a significant risk to its personal assets. The documents


produced by High Country show that Mr. Gardner was deeply involved in the

negotiations that led to this settlement, thereby potentially placing him in the

witness chair.


      In addition, one of High Country's claims is that United Fire's payment of

limits prevented High Country from leveraging the Edwards Law Firm into settling

for less than $3,000,000. However, in the release signed by High Country, High

Country "acknowledges that the Releasors (Mary Elgen and the Estate of Christine

Fogerty) would not have settled this claim for the $1,275,000 payment from

Releasee (High Country) without the additional Assignment of Claims, which

Releasors value at $1,275,000, for a total settlement value of $5,500,000." This

admission that the Releasors would not have settled for less than $5,500,000

defeats High Country's claim regarding leveraging. Mr. Gardner drafted the

release for High Country.




                                            Preliminary Pretrial Statement — Page 32
      Finally, the Assigned Claim was High Country's claim against its insurance

agent for failing to acquire adequate liability insurance for High Country. In other

words, the High Country claims $3,000,000 in coverage that the Agent acquired

was not adequate to protect High Country from High Country's liability to Mary

Elgen and the Estate of Christine Fogerty. In order for such a claim to exist, the


reasonable settlement value of the claims of Mary Elgen and the Estate of Christine

Johnson had to exceed $3,000,000. Mr. Gardner appears to have been involved in


the Assignment of these claims.


      Montana Federal District Court Local Rule 83.5 provides:

      83.5 Attorney as Witness. If an attorney representing any party is examined
      as a witness in a case and gives testimony on the merits, the attorney may
      not argue the merits of the case, either to the court or jury, except by
      permission of the court, and as limited by the court.

Rule 3.7 of The Montana Rules of Professional Conduct states:

      (a) A lawyer shall not act as advocate at a trial in which the lawyer is likely
      to be a necessary witness unless:

      (1) the testimony relates to an uncontested issue;

      (2) the testimony relates to the nature and value of legal services rendered in
      the case; or

      (3) disqualification of the lawyer would work substantial hardship on the
      client.

      (b) A lawyer may act as advocate in a trial in which another lawyer in the
      lawyer's firm is likely to be called as a witness unless precluded from doing
      so by Rule 1.7 or Rule 1.9.

      United Fire does not want to file a motion to disqualify the Goetz Firm. As

noted previously, it is not clear whether High Country alleges that the good faith

                                           Preliminary Pretrial Statement - Page 33
settlement value was less than $3,000,000. If High Country is not making that

claim, then there should not be an issue. Alternatively, there may not be an issue if


the officers of High Country can explain why High Country demanded that United

Fire pay policy limits as a good faith settlement and why they paid $1.275 million

above the $3,000,000 United Fire paid to get a release of claims.

      That said, United Fire is providing notice that it believes disqualification of

some or all of the lawyers at the Goetz Firm may be inevitable.

(J) The name and city and state of current residence of each individual
known or believed to have discoverable information along that may be used in
proving or denying any party's claims or defenses.

      Trent Baker
      Jeff Tierney
      Goetz, Baldwin & Geddes
      35 North Grand
      Bozeman, MT
      (406) 587-0618
      Mr. Tiemey was the primary point of contact between United Fire and High

Country and was intimately involved in communications and negotiations between


United Fire and High Country regarding the settlement of the claims against High

Country. Mr. Baker was involved in settlement negotiations between High


Country and the Edwards Law Firm.




                                           Preliminary Pretrial Statement - Page 34
      Darin Swenson
      Dereck Swenson
      High Country Paving

      The Swenson should have information on why High Country paid more than

$2,550,000 of additional consideration above the $3,000,000 paid by United Fire to

settle the claims of the Estate ofFogerty and Ms. Elgen.

      John Edwards
      Christopher Edwards
      A. Clifford Edwards
      Edwards Law Firm
      Billings, MT.
      (406) 256 8155

      These attorneys were involved in the communications and negotiations


between United Fire and the Edwards law firm, the negotiations and

communications High Country and the Edwards Law Firm. United Fire expects

them to testify regarding the aggravated liability of High Country; the reasonable

settlement value of claims of the Estate ofFogerty and Ms. Elgen; the Edwards

Law Firm's ability to bankroll a lawsuit against High Country with first having

settled with United Fire; and to respond High Country's claim that United Fire

deprived High Country the ability to leverage a settlement Edwards' clients for less

than $3,000,000. United Fire also expects them to testify that an insurer's

obligation to settle without a release of its insured is not limited to situations where

undisputed medical bills and lost wages exceed policy limits.




                                            Preliminary Pretrial Statement - Page 35
      Nick Pagnotta
      Williams Law Firm
      235 East Pine
      P.O. Box 9449
      Missoula,MT 59807
      (406) 721-4350

      Mr. Pagnotta was retained by United Fire to defend High Country with

respect to the claims of the Estate ofFogerty and IVIary Elgen. He may be called to

testify regarding the investigation, defense and settlement of the claims.


      Mark Farris
      Field Representative
      United Fire & Casualty
      C/0 Crowley Fleck

      Mr. Farris was one of the claims personnel who was involved in the early


investigation of the accident and may be called to testify regarding his involvement

in the responding to the claims.


      Monica Bohanon
      Claims Supervisor
      United Fire & Casualty
      C/0 Crowley Fleck

      Ms. Bohanon was one of the claims personnel who was handling the claims


against High Country by the Estate ofFogerty and Mary Elgen and may be called

as witness to testify regarding the investigation, defense and settlement of those

claims.




                                           Preliminary Pretrial Statement - Page 36
      IVIary Farjadi
      Casualty Claims Specialist
      Rocky IVlountain Regional office
      United Fire & Casualty
      c/o Crowley Fleck

      Ms. Farjadi was one of the claims personnel who was handling the claims


against High Country by the Estate ofFogerty and Mary Elgen and may be called

as witness to testify regarding the investigation, defense and settlement of those

claims.


      Neal Scharmer
      General Counsel and Vice President
      United Fire Group
      Cedar Rapids, IA
      c/o Crowley FIeck

      United Fire expects to call Mr. Scharmer to testify regarding the evaluation

of the claims against High Country, coverage issues, and the decision to settle with

the Estate ofFogerty and Mary Elgen.

      Anne Belich
      Claims Supervisor
      Rocky Mountain Region
      United Fire & Casualty
      c/o Crowley Fleck

      Ms. Belich was one of the claims personnel handling the coverage and


potential excess and Unfair Trade Practices Act issues for United Fire. United Fire

may call Ms. Belich testify regarding the evaluation of the claims against High




                                           Preliminary Pretrial Statement - Page 37
Country, coverage issues, and the decision to settle with the Estate ofFogerty and


Mary Elgen.


         Doug Walters
         Regional Claims Manager
         United Fire & Casualty
         c/o Crowley Fleck

         Mr. Walters is a retired Regional Claims Manager for United Fire &

Casualty and prior to his retirement was involved in the evaluation of the claims

against High Country and United Fire and the decision to settle with the Estate of

Fogerty and JVIary Elgen.

         Brandy Niewald
         Rocky IVIountain Branch Claims Manager
         United Fire & Casualty
         c/o Crowley Fleck

         Ms. Niewald was involved in in the evaluation of the claims against High

Country and United Fire the decision to settle with the Estate ofFogerty and Mary

Elgen.


         David Conner
         Chief Claims Officer and Vice President
         United Fire & Casualty
         c/o Crowley FIeck

         Mr. Conner was involved in in the evaluation of the claims against High

Country and the decision to settle with the Estate ofFogerty and Mary Elgen.




                                           Preliminary Pretrial Statement — Page 38
      Katie Huso
      MMovich, Keller and Husso
      2812 1st Avenue North, Suite 225
      Billings, MT
      (406) 252-5500

      Ms. Huso was retained by United Fire to provide advice regarding the claims

and demands against United Fire by High Country and by the Estate ofFogerty

and Mary Elgen. She may be called as a witness to testify regarding her

involvement in the investigation and evaluation of those claims and the settlement


of the claims of the Estate ofFogerty and Mary Elgen.

      Guy Rogers
      Brown Law Firm
      Billings, MT 59101
      (406) 248-2611
      United Fire expects to call Mr. Rogers regarding his advice to United Fire

regarding United Fire's duty to settle the claims of the Estate ofFogerty and Mary

Elgen without a release of High Country and the reasonable settlement value of

those claims.


(K) The substance of any insurance agreement that may cover any resulting
judgment

      None.

(L) The status of any settlement discussions and prospects for compromise
of the case

      There are no ongoing settlement discussions. The prospects for settlement


are unknown at this time.




                                          Preliminary Pretrial Statement - Page 39
(M) Suitability of special procedures

     No special procedures are needed.




     Dated this 25th day of March, 2019.

                                    CROWLEY FLECK PLLP


                                    A/JonT. Dyre
                                    Jon T. Dyre
                                    CROWLEY FLECK PLLP
                                    500 Transwestem Plaza II
                                    P. 0. Box 2529
                                    Billings, MT 59103-2529

                                    Attorneys for Defendant




                                         Preliminary Pretrial Statement — Page 40
